Citation Nr: 1046001	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  06-37 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for asthma.

3.  Entitlement to an initial (compensable) rating for migraine 
headaches prior to December 22, 2009, and a rating higher than 30 
percent beginning December 22, 2009.

4.  Entitlement to an initial (compensable) rating for 
degenerative changes of the thoracic spine.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to 
September 2005.

These matters originally came to the Board of Veterans' Appeals 
(Board) on appeal from February and December 2006 rating 
decisions issued by the RO in March and December 2006.  In a 
February 2006 rating decision, the RO, in pertinent part, granted 
service connection for migraine headaches and for degenerative 
changes of the thoracic spine and assigned initial noncompensable 
(0 percent) disability ratings, effective October 1, 2005, for 
each disability.  In that decision, the RO also denied service 
connection for osteoarthritis of the hips, knees and wrists and 
for a colon polyp.  In a December 2006 rating decision, the RO 
denied the Veteran's claim for service connection for asthma.  

In November 2008, the Board remanded the issues on appeal to the 
RO for additional evidentiary development.  The Board also 
remanded the issue of service connection for a colon polyp

Subsequently, in a September 2010 rating decision, the RO granted 
service connection for a colon polyp.  The Veteran has not filed 
a second notice of disagreement (NOD), disagreeing with either 
the disability rating or effective date assigned.  Accordingly, 
those issues are not presently before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a 
claim of service connection is granted during the pendency of an 
appeal, a second Notice of Disagreement must thereafter be timely 
filed to initiate appellate review concerning the compensation 
level or the effective date assigned for the disability).


In the September 2010 rating decision, the RO also increased the 
disability rating of the service-connected migraine headaches 
from noncompensable to 30 percent, effective on December 22, 
2009.  Because a rating higher than 30 percent is available, and 
because a claimant is presumed to be seeking the maximum 
available rating for a service-connected disability, the claim 
for a higher rating, as reflected on the title page, remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of (1) entitlement to service connection for asthma; 
(2) entitlement to higher ratings for the service-connected 
migraine headaches; and (3) entitlement to a higher initial 
(compensable) rating for degenerative changes of the thoracic 
spine, are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained a left knee injury during service, and 
has experienced chronic symptoms since service retirement.

2.  The weight of the competent evidence is in relative equipoise 
on the question of whether a current left knee disorder is 
related to the in-service injury. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his left 
knee disability, currently manifested by left knee strain, is due 
to disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for a 
left knee disorder.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  In the present case, in view of the favorable 
disposition, the Board finds that all notification and 
development action necessary to render a fair decision on the 
matter has been accomplished.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Here, the Board finds that the evidence is at least in a state of 
relative equipoise in showing that the Veteran has a current left 
knee disorder that had its onset during service.  

First, his service treatment record (STR) reveals numerous 
entries related to the left knee.  A February 1993 
history/physical examination notes bilateral knee pain for one 
week while in Saudi Arabia in 1990 to 1991, treated with Motrin, 
no recurrence.  In May 1993, the Veteran complained of left knee 
pain for two months after twisting his knee with no prior history 
of knee injury.  X-rays at that time were "normal."  The 
assessment was left knee musculoskeletal pain.  Then, in March 
1999, the Veteran complained of back pain and ankle/knee pain 
after falling down stairs.  The assessment was rule out arthritis

In June 2005, prior to his September 2005 service retirement, the 
Veteran underwent a VA examination.  He complained of pain in his 
joints, including his knees.  The VA examiner performed a 
clinical evaluation, but determined that it was "not possible to 
make any diagnosis of musculoskeletal disease involving the knees 
based on this examination."  The VA examiner's assessment was 
"normal examination," although the examiner recommended X-rays.  

Accordingly, X-rays were taken shortly thereafter in October 
2005.  The films showed "[n]ormal knees."  

In a November 2005 addendum, the June 2005 VA examiner reported 
that there was no objective evidence at that time of a knee 
condition.  

More recently, in December 2009, the Veteran underwent a second 
VA examination.  The examiner reviewed the pertinent history and 
the Veteran's current complaints of current chronic, intermittent 
pain, especially with weather changes and after physical 
activity.  The Veteran also endorsed weakness, stiffness, 
instability/giving way, fatigability, and lack of endurance.  
Physical examination showed painful range of motion; current X-
rays were "unremarkable."  Based on the examination results, the 
VA examiner's assessment was left "knee strain [at] least [as] 
likely as not related to service."  

In a September 2010 addendum, the same VA examiner noted the 
pertinent entries in the STR, but opined that because there was 
no objective documentation of any chronic knee condition in the 
claims file, the Veteran's current left knee musculoskeletal 
strain is less likely due to service.  

Based on this evidentiary record, the Board finds that service 
connection is warranted.  The STR shows left knee complaints 
during service, including at the VA/service retirement 
examination.  Moreover, the December 2009 VA examiner opined that 
the Veteran is related to his service.  Thus, the evidentiary 
record demonstrates (1) the existence of a present left knee 
disorder; (2) an in-service injury; and (3) a causal relationship 
between the present left knee disorder and the in-service injury.  
See 38 C.F.R. § 3.303(d); Davidson, 581 F.3d at 1316.  

The Board recognizes that the December 2009 VA examiner provided 
a negative addendum opinion in September 2010.  The VA examiner's 
September 2010 addendum opinion, however, has severely diminished 
probative value because the opinion is conclusory and unclear.  
In particular, the VA examiner did not explain the basis for 
contradicting his earlier, December 2009 assessment.  In fact, 
his September 2010 addendum notes that there was no "objective 
documentation" in the claims file of a "chronic" left knee 
disorder.  Yet, his own December 2009 diagnosis of left "knee 
strain [at] least [as] likely as not related to service" 
constitutes a diagnosis of a chronic left knee disorder.  See 
38 C.F.R. § 3.303(b).  The VA examiner did not account for this 
discrepancy.  Therefore, although the VA examiner's September 
2010 addendum opinion has some limited probative value, the 
opinion has significantly reduced weight because it is not 
supported by a clear rationale.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008).  Hence, it is not sufficiently 
probative to outweigh the VA examiner's otherwise favorable 
initial opinion in December 2009.  

For these reasons, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that a left knee 
disorder, currently manifested by left knee strain, was as likely 
as not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  Accordingly, by extending the 
benefit of the doubt to the Veteran, service connection is 
granted.  


ORDER

Service connection for a left knee disorder, currently manifested 
by left knee strain, is granted.  


REMAND

The issues of (1) entitlement to service connection for asthma; 
(2) entitlement to higher ratings for the service-connected 
migraine headaches; and (3) entitlement to a higher initial 
(compensable) rating for degenerative changes of the thoracic 
spine, must be remanded. 

In both his December 2006 substantive appeal (regarding the 
service-connected migraine headaches and degenerative changes of 
the thoracic spine) and his May 2007 substantive appeal 
(regarding asthma), the Veteran requested the opportunity to 
testify at a Board hearing.  He reiterated this request in a 
December 2009 VA Form 9.  

In light of his hearing requests, the RO scheduled him for a 
Board hearing in August 2008.  He did not appear for the hearing, 
however.  In its November 2008 remand, the Board pointed out that 
no further communication was received from the Veteran (or his 
representative) explaining his failure to appear.  Thus, the 
Board found, the hearing request was deemed withdrawn.  See 38 
C.F.R. § 20.704.  

Subsequently, a September 2009 correspondence from the Veteran 
was associated with the claims file.  The Veteran wrote that he 
had been unable to attend the hearing due to an unexpected 
meeting at work.  He requested to reschedule the hearing.  

The Board finds that the Veteran has presented good cause for 
failing to appear at the hearing.  Accordingly, the issues must 
be remanded to allow the RO the opportunity to reschedule the 
Board hearing.  Of note, the Veteran has, on several occasions, 
indicated that he is willing to testify at a videoconference 
hearing in lieu of an in-person hearing.  See 38 C.F.R. 
§ 20.700(e).  

Accordingly, the matters are REMANDED for the following action:

The RO should schedule the Veteran for an in-
person hearing or a videoconference hearing 
before a Veterans Law Judge.  The Veteran and 
his representative should be sent advance 
notice of the date and time of the hearing, 
in accordance with 38 C.F.R. § 20.704(b). 

The Veteran has the right to submit additional evidence and 
argument on the remanded matters.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


